COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Annette Douglas v. Anthony J. Douglas

Appellate case number:    01-10-00477-CV

Trial court case number: 2009-68489

Trial court:              310th District Court of Harris County

       This case involves an appeal from a judgment signed on May 4, 2010. The record was
due on July 5, 2010. See TEX. R. APP. P. 4.1(a), 35.1. The clerk’s record was filed on October 4,
2012. The reporter’s record has not been filed.

        On June 30, 2010, the court reporter responsible for preparing the record in this appeal
informed the Court that appellant had not made arrangements to pay for the reporter’s record.
On August 6, 2012, this Court affirmed the trial court’s order sustaining a contest to appellant’s
affidavit of indigence and ordered appellant to provide proof of having paid or made payment
arrangements for preparation of the reporter’s record by September 5, 2012, or the Court would
consider and decide only those issues or points that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).

        Appellant has not provided the Court with evidence showing that she has paid or made
arrangements to pay the court reporter. Accordingly, the Court will consider and decide only
those issues or points that do not require a reporter’s record for a decision. See id.

        Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Justice James Sharp, Jr.
                    Acting individually  Acting for the Court


Date: October 24, 2012